658 S.E.2d 660 (2008)
STATE of North Carolina
v.
Mark Steven PATTON.
No. 578P07.
Supreme Court of North Carolina.
January 24, 2008.
Mark Steven Patton, Pro Se.
Kathleen U. Baldwin, Assistant Attorney General, James C. Gaither, Jr., District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 3rd day of December 2007 in this matter for a writ of certiorari to review the order of the Superior Court, Burke County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 24th day of January 2008."